The order is modified, unanimously, on the facts and in the exercise of discretion to delete the last decretal paragraph, and, as so modified, the order is affirmed. Costs are allowed to all parties filing briefs, but the determination as to the parties or the funds to be taxed for costs, fees and the expenses of the reference, or the allocation of these items, if that relief becomes appropriate, should be reserved until the final determination of this proceeding. The objections of *1036John M. Foley, Esq., guardian ad litem of some of the infant respondents, which relate to two of the trusts are to be embraced within the reference together with the objections interposed by the other respondents. Settle order. Concur — Breitel, J. P., Rabin, M. M. Frank and Valente, JJ.